DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 4-25-2022. As directed, claims 1 and 20 have been amended, claim 5 has been canceled, claims 13-19 have been withdrawn from consideration, and no new claims have been added. Thus, claims 1-4, 6-12, and 20-26 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-25-2022 has been entered.

Response to Amendment
Applicant has amended claim 1 to address an indefiniteness rejection. The previously held rejection of claims 1-12 and 21-26 under 35 USC 112(b) are hereby withdrawn.
Applicant has amended claim 1 to include the limitations of previous dependent claim 5 in order to ensure that the dependent claims properly further limit the independent claim. The previously held rejections of claims 5 and 24-25 under 35 USC 112(d) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on 5-17-2022.
The application has been amended as follows: 

1. (Currently Amended) A dispenser device for dispensing a medicament, the device comprising at least one component having a coating that comes into contact with the medicament during storage or use of the device on at least one surface thereof, the coating comprising a cross-linked non-diamond like, non-fluorinated carbon layer consisting of carbon, 50 At% hydrogen or less and less than about 3 At % oxygen as measured by XPS and having an interface with the underlying surface of the component, wherein the crosslinking in said carbon layer is at least 80%.  
3. (Canceled)
13. (Currently Amended) A method of treating a component of a medicament dispenser device comprising at least one surface that comes into contact with a medicament during storage or use of the device including the steps of: providing said component; coating at least one of said surfaces with a coating comprising a cross-linked non-diamond like carbon layer having a hydrogen content of 50% or less and less than about 3 At % oxygen as measured by XPS and having an interface with the at least one surface of the device, wherein the crosslinking in said carbon layer is at least 80%.  
20. (Currently Amended) A dispenser device for dispensing a medicament, the device comprising at least one component having a coating on at least one surface thereof, the coating comprising  a cross-linked non-diamond like, non-fluorinated carbon base layer consisting of carbon, 50 At% hydrogen or less and less than about 3 At % oxygen as measured by XPS and having an interface with the underlying surface of the component, wherein the crosslinking in said carbon layer is at least 80% and a second layer which comes into contact with the medicament during storage or use of the device.

Election/Restrictions
Claims 1-4, 6-12, and 20-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12-22-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Stevenson (US 2013/0019863) discloses a dispenser device (10) for dispensing a medicament, the device comprising at least one component having a coating that comes into contact with the medicament during storage or use of the device on at least one surface thereof (abstract, lines 1-4 and paragraphs 6-8; Fig. 1), the coating comprising a cross-linked non-diamond like, non-fluorinated carbon layer consisting of carbon and 50 At% hydrogen or less and having an interface with the underlying surface of the component (paragraphs 16-18: the plasma deposited coating can be made up of a hydrocarbon, and hydrocarbons including alkenes, alkynes, and cyclic hydrocarbons which are unsaturated, and thus have a lower At% of hydrogen can be used) Stevenson further discloses that the carbon layer comprises less than about 3 At% oxygen as measured by XPS (paragraph 14: the coating contains less than 2 At% of oxygen), and that the coating is deposited by plasma polymerization (paragraph 9, lines 1-3).
While Jackson (US 2004/0003828) generally indicates that low power density plasma polymerization can encourage cross-linking (see paragraph 59), this disclosure does not explicitly define that the crosslinking is 80% or more in a carbon layer.
Further, while Nguyen suggests a lower power density plasma polymerization technique that overlaps with Applicant’s disclosed process (see Nguyen at Col. 3, lines 25-27 and Applicant’s Specification at page 11), Nguyen’s process is directed to polymerization of fluorocarbons (see Col. 3, lines 7-9), and the instant claims require a non-fluorinated plasma polymerized coating. Thus, Nguyen effectively teaches away from the coating of the instant claims.
Therefore, the closest prior art of record fails to disclose wherein the crosslinking in said carbon layer is at least 80%, as now required by amended claim 1.
Claim 13 has been amended to recite crosslinking in said carbon layer of 80% or more. Therefore, claim 13 is differentiated over the closest prior art for the same reasons as claim 1.
Claim 20 has been amended to recite crosslinking in said carbon layer of 80% or more. Therefore, claim 20 is differentiated over the closest prior art for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Moser (US 6,686,302) is cited for its relevant discussion throughout the claims of a plasma polymerization process
-Kobayashi et al. is cited for its relevant discussion of plasma polymerizing hydrocarbons to encourage crosslinking
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785